         Case 1:17-cv-02559-KBJ Document 21 Filed 05/09/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 KOCH MINERALS SÀRL
 Chemin Des Primeveres 45
 Fribourg, 1700
 Switzerland

 KOCH NITROGEN INTERNATIONAL SÀRL                           Civil Action No: 17-cv-02559-KBJ
 Chemin de Primeveres 45
 Case Postale 592
 Fribourg, 1701
 Switzerland,

                Plaintiffs,

                    v.

 BOLIVARIAN REPUBLIC OF VENEZUELA;
 Ministerio del Poder Popular para Relaciones
 Exteriores
 Oficina de Relaciones Consulares
 Avenida Urdaneta
 Esquina Carmelitas a Puente Llaguno
 Piso 1 del Edificio Anexo a la Torre MRE
 Caracas, 1010
 República Bolivariana de Venezuela,

                Defendant.


                         REQUEST FOR CLERK TO ENTER DEFAULT

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiffs and Arbitration

Award Creditors Koch Minerals Sàrl (“KOMSA”) and Koch Nitrogen International Sàrl (“KNI”)

(collectively “the Koch Plaintiffs” or “Plaintiffs”) respectfully request that the Clerk enter a

default against Defendant the Bolivarian Republic of Venezuela (“Venezuela”) on the basis that

the record in this case, including but not limited to the accompanying Declaration of Alexander

A. Yanos, shows that Venezuela has failed to plead or otherwise defend.
      Case 1:17-cv-02559-KBJ Document 21 Filed 05/09/19 Page 2 of 2




Dated: May 9, 2019                   Respectfully submitted,
New York, New York


                                     Alex Yanos (Bar No. NY0219)
                                     ALSTON & BIRD LLP
                                     90 Park Avenue
                                     New York, NY 10016
                                     Tel: 202-210-9400
                                     Fax: 212-210-9444
                                     alex.yanos@alston.com

                                     Counsel for Koch Minerals Sàrl and Koch
                                     Nitrogen International Sàrl
